Citation Nr: 0304174	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-01 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD); in excess of 50 percent from July 29, 
1999; and in excess of 70 percent on and after May 16, 2000.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel







INTRODUCTION

The veteran had active duty from November 1942 to October 
1945.  He is the recipient of a Bronze Star and Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO granted entitlement to an increased evaluation of 
50 percent for PTSD, effective July 29, 1999, the date of 
claim.  

In October 2001 the RO increased the disability rating for 
PTSD form 50 to 70 percent disabling, effective May 16, 2000.  

In October 2002 the RO, in pertinent part, granted 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU), 
effective October 16, 2002.  


FINDINGS OF FACT

1.  Symptoms of PTSD, with secondary depression, are not 
shown to cause a total occupational and social impairment or 
totally incapacitating psychoneurotic symptoms bordering on a 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities.  

2.  Occupational and social impairment caused by PTSD, with 
deficiencies in most areas, is found both before and after 
May 16, 2000.  


CONCLUSIONS OF LAW

The criteria for a 70 percent rating for PTSD, but no 
greater, effective from July 29, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At VA examination in November 1998, the diagnosis was PTSD, 
chronic, mild to moderate, with secondary symptoms of 
depression.  The global assessment of functioning (or GAF) 
was 60-61, for mild to moderate symptoms of PTSD with 
secondary symptoms of depression.

In January 1999 the RO granted entitlement to service 
connection for PTSD as being directly related to military 
service.  A 30 percent evaluation was assigned, effective 
June 2, 1998.  

In June 1999, the veteran's sister submitted a statement 
attesting to the fact that he had been injured in service and 
had recovered from his injuries.

On July 29, 1999, the veteran initiated a claim for an 
increased rating via a phone claim with the VA.  He followed 
up with a statement received in August 1999, indicating that 
his PTSD had worsened and that he was receiving treatment at 
VA. 

Records dated from July 1999 to June 2000 show that the 
veteran attended a VA PTSD support group once a week as 
treatment for his disability.  Also records show that during 
this time period he had individual counseling with a 
therapist.  

In June 2000, the veteran underwent VA examination for PTSD.  
The claims folder was available for review.  

The veteran had been married two times, and he was being 
evaluated as a World War II combat veteran.  He retired as a 
plumbing estimator and supervisor in 1988, after working as a 
self-employed plumber for 35 years.  

The veteran complained of suffering from an increase in 
psychological difficulties since he had last been evaluated 
by this examiner in 1998.  He said that he felt better being 
alone in the mountains and away from people.  He had anger 
that built up more and he flared up at his wife.  He got so 
angry that he stood and shook.  He had nightmares of being 
smothered by the enemy, and television and people reminded 
him of this incident.  He remembered many casualties in his 
division, and it bothered him that he was unable to protect 
so many of his fellow comrades.  He felt that it was his 
responsibility to protect them, and it hurt him that he was 
unable to do so.  

The veteran related that he got depressed, and that he yelled 
at his wife daily.  He moped around and did not feel like 
doing anything.  He was withdrawn socially and he avoided 
crowds.  He thought about suicide sometimes because he wanted 
relief from his anger, his thoughts and his inability to 
protect himself.  He complained of lost interest in 
previously pleasurable activities such as working with his 
hands and playing golf.  He had no close friends.  

He said that he woke up 2 to 3 times a night and got no more 
than 4 to 5 hours of sleep.  To keep busy, he washed his car, 
helped clean house and he enjoyed singing and sitting by 
himself, thinking of positive memories in contrast to his 
combat memories.  He attended a PTSD support group on a 
weekly basis, and individual psychotherapy once a month.  He 
currently took Buspirone medication to control his symptoms 
of PTSD.  

Mental status examination revealed that the veteran was 
cooperative, casually dressed, and adequately groomed.  He 
was of average build, elderly, and looked significantly 
younger than he stated age.  He admitted to suffering from 
episodic suicidal ideation without a specific plan.  

He denied having suffered from a history of difficulties with 
homicidal or psychotic ideation.  There was no evidence of 
hallucinations, delusions, or of significant cognitive 
impairment.  His speech was clear, coherent and goal 
directed.  He displayed some psychomotor agitation and a 
mildly labile affect.  He complained of suffering from a 
chronically-dysphoric and anxious mood.  

In the discussion section, the examiner stated that the 
veteran appeared to meet the DSM-IV criteria for chronic, 
moderate symptoms of PTSD as well as secondary depressive 
disorder not otherwise specified, mild to moderate.  His 
symptoms of PTSD included:  exposure to a number of life-
threatening events in World War II in which he responded with 
feelings of helplessness and horror; persistent re-experience 
of those events; avoidance of stimuli associated with those 
events with a numbing of general responsiveness; and 
persistent symptoms of increased arousal.  

The veteran's secondary symptoms of dysthymic disorder not 
otherwise specified included problems with chronically-
dysphoric mood, lack of interest in pleasurable activities, 
sleep disturbances, episodic suicidal ideation, and low 
motivation.  He appeared to be fully competent to manage his 
benefits with the assistance of his wife.  He displayed 
recent abnormalities of conduct and judgment given his 
history of verbally abusive behaviors toward his wife on an 
almost daily basis.  

The diagnoses were Axis I-PTSD, chronic and moderate; 
depressive disorder, not otherwise specified (mild to 
moderate), secondary to PTSD; Axis IV, severity of 
psychosocial stressors:  social problems; and Axis V, Global 
Assessment of Functioning, 51-55, moderate symptoms of PTSD 
with secondary symptoms of depressive disorder not otherwise 
specified.  

In June 2000, the veteran's wife wrote a letter to VA.  She 
stated that she wanted to discuss some things she felt 
uncomfortable discussing with the VA examiner the day before 
at the PTSD evaluation.  She said that the veteran's 
attention span was very short, and his comprehension and the 
apparent ability to absorb what was being said to him and 
around him was absent.  

She said that she repeated herself and he still did not seem 
to understand what she was saying to him.  This angered him, 
and he took offense at any indication towards him that he 
might be in error and could be quite unreasonable.  He sat 
and stared into space not comprehending what was on 
television or what was going on around him.  He fell asleep 
for short periods of time.  She attributed all of this to his 
depression.  His anger had worsened for the last year.  He 
had also lost interest in the physical relationship that he 
had always enjoyed so much.  He did not take criticism well.  

Records show that the veteran continued treatment in the VA 
PTSD program in July and August 2000.  

Records also show that the veteran had his first visit to the 
Vet Center in July 2000, for further PTSD counseling.  After 
interview, the assessment was that the veteran exhibited 
severe, chronic PTSD stemming from combat in World War II.  
His combat history was noted, and that he was tearful when 
recounting his war experiences. 

He thereafter saw a counselor at the Vet Center from August 
2000 to May 2001.  The assessment remained PTSD, and the 
veteran's symptoms of PTSD, nightmares and sleep disruption, 
survivor guilt, depression, anger and intrusive memories were 
chronicled in the treatment notes.  

VA treatment records show continued group counseling for the 
veteran in 2001 and 2002.  The records show that he had more 
intrusive thoughts and memories of the war, triggered by 
others in the group talking about World War II, and recent 
events of terrorism in the country.  

At VA examination for PTSD in April 2002, it was noted that 
the veteran was 80 years old and that his extensive claims 
folder and medical records were reviewed.  He currently lived 
with his wife of 34 years.  

He stated that he continued to have intrusive, distressing 
recollections of his World War II combat experiences on a 
daily basis.  He tearfully noted, "when I saw the caskets of 
the American boys that came home from Afghanistan, that 
really upset me."  He had nightmares about what happened in 
the war, and driving through a cemetery brought up memories 
even worse.  He cried easily when he saw "our boys" fighting.  
He recounted that they had lost 8,000 men in his division, 
and that out of 157 men, only 52 came back.  Those are the 
things he thought about.  

The veteran had difficulties with lack of interest in 
pleasurable activities, particularly social activities.  He 
had no desire to be around people.  He avoided crowds and had 
anger control difficulties towards his wife.  He complained 
of having chronic sleep disturbance, and that he got no more 
than 4 to 5 hours of sleep at night.  He had difficulties 
with hypervigilance, and an exaggerated startle response.  He 
frequently checked his home for what was going on around.  
Nevertheless, he stated that he got along well with his wife 
and extended family members; and in particular, his 
grandchildren on the days that he did not have anger 
problems.  To keep busy he worked in his yard, washed cars, 
and played music.  He had difficulties with excessive 
survivor guilt.  

Mental status examination revealed that he was cooperative, 
casually dressed, adequately groomed, forlorn, and that he 
was elderly but looked significantly younger than his stated 
age of 80.  The veteran displayed significant psychomotor 
agitation during the interview.  He also complained of 
suffering from a chronically dysphoric, anxious, and 
irritable mood, and he displayed a labile effect, given that 
he became tearful on a number of occasions during the 
evaluation.  

The veteran admitted to suffering from episodic suicidal 
ideation, without a specific plan.  In addition, he 
complained of suffering from visual flashbacks of combat 
experiences.  He denied having problems with homicidal or 
psychotic ideation.  When asked about his mood, the veteran 
noted, "I feel so upset and depressed about life itself, 
about feeling guilty for killing people in the war, and for 
feeling guilty about not being able to protect my men."  His 
recent and remote memory abilities appeared to be within the 
average range.  

In the discussion section, the examiner stated that the 
veteran's symptoms of PTSD included being exposed to large 
numbers of traumatic events during WWII in which he 
experienced or was confronted with events that involved 
actual or threatened death.  He responded to these events 
with feelings of fear and horror.  He persistently re-
experienced these events.  He avoided stimuli associated with 
these events.  He had a numbing of general responsiveness, 
and suffered from persistent symptoms of increased arousal.  
His secondary symptoms of dysthymic disorder included 
chronic, dysphoric mood, lack of interest in social 
activities, excessive survival guilt, episodic suicidal 
ideation, and sleep disturbance.  

The RO asked the examiner to comment on how the veteran's 
service connected disabilities affected his employment.  The 
examiner believed that the veteran's level of industrial 
impairment appeared to be in the mild to moderate range 
stemming from his PTSD symptoms.  It was difficult, however, 
to make a clear determination about the level of his 
industrial impairment because he had been retired since the 
age of 66.  

The diagnosis was Axis I, PTSD, chronic, moderate to severe; 
and dysthymic disorder secondary to PTSD (previously 
diagnosed as depressive disorder not otherwise specified); 
Axis IV, severity of psychosocial stressors:  Occupational 
and social problems; and Axis V:  Global Assessment of 
Functioning:  50-51, moderate to severe symptoms of PTSD, 
with secondary dysthymic disorder.  

In October 2002 the RO granted entitlement to a TDIU 
effective October 16, 2002.


Criteria

Disability ratings are based, as far as practicable, on  the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991).  

The average impairment as set forth in the VA Schedule for 
Rating  Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2002).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent rating is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  


A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Code 9411.

According to the Diagnostic and Statistical Manual of Mental  
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51-60 indicates moderate difficulty in social, 
occupational, or school functioning."  Diagnostic and 
Statistical Manual for Mental Disorders, 32 4th ed. (1994), 
as cited in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

A GAF score of 61 to 70 is for "some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in  
social, occupational or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well."  Diagnostic and Statistical Manual 
for Mental Disorders, 32 4th ed. (1994).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and  
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the  
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

A Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the CAVC in 
Morton v. West, 12  Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (now codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi,  287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West Supp. 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment. 

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d  1464 
(Fed. Cir. 1997).

The veteran was afforded several VA examinations in 
accordance with his claims that his disability of PTSD has 
increased in severity.  In the October 2001 Statement of the 
Case, and the November 2002 Supplemental Statement of the 
Case, the RO provided the veteran with the new and codified 
duty to assist regulations as set forth in 38 C.F.R. § 3.159 
(2002).  All indicated VA treatment and Vet Center records 
have been obtained for the record and discussed in detail in 
the factual background section of this decision.  No 
hospitalizations or private treatment has been indicated by 
the veteran.  

The Board is of the opinion that to the extent possible, 
there is sufficient medical evidence on file to permit a 
determination of the issues on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2002).

Again, the veteran was notified in the Statement of the Case 
and Supplemental Statement of the Case, of the requirements 
of the VCAA, in that he was advised of the evidence required 
to establish entitlement, indicating what additional evidence 
was required to be submitted in support of his claim.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO showed that it had fully considered the provisions of 
this new law and had adjudicated the veteran's under such 
provisions.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (now codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions in July 1999, and October 2001, a Statement 
of the Case in October 2001 and a Supplemental Statement of 
the Case in November 2002, and multiple pieces of 
correspondence throughout the appeal period.

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran to the extent possible.  See Quartuccio, supra.

As evidenced by the RO development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate his 
claims.

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Generally, 
the RO considered VCAA in association with the Statement and 
Supplemental statement of the case.  

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.  App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Increased Rating

The Board specifically finds that the June 2000 examination 
report, the basis for the determination that the veteran is 
entitled to a 70 percent evaluation, and the most current VA 
examination of April 2002, would not support the 
determination that he is entitled to a 100 percent evaluation 
due to his PTSD.  

While the veteran indicated having episodic suicidal ideation 
without a specific plan at the June 2000 examination, his 
PTSD is described by the examiner as chronic and moderate, 
and a GAF of 51-55, for moderate symptoms of PTSD with 
secondary symptoms of depressive disorder not otherwise 
specified was indicated.  The examiner fails to indicate 
symptoms associated with the 100 percent criteria.  

The April 2002 VA examination report shows that the veteran's 
GAF score was 50-51, and PTSD was described as chronic, 
moderate to severe.  While partially described as severe, 
again, the VA examiner fails to indicate symptoms associated 
with the 100 percent criteria.  His suicidal indications 
without a plan are compensated for in the 70 percent rating.  
Likewise, the veteran, and his wife, have described his 
worsening anger, depression, sleep disorders and inattention.  
These symptoms are properly compensated under the criteria 
for 70 percent.  

In making this determination, it is important to note that 
the issue of whether the veteran is employable is not before 
the Board.  The veteran has been found to be totally disabled 
due to his service-connected disabilities.  The sole issue 
before the Board at this time is whether he is entitled to an 
increased evaluation for PTSD with secondary depression. 

Basically, the veteran is haunted by war memories, and lives 
with great survival guilt.  Service connection for PTSD was 
granted based upon in-service experiences in combat; for 
which he deservingly received a Purple Heart and Bronze star.  
Nonetheless, his current symptoms associated with the 
disorder are not totally incapacitating, such as to warrant a 
100 percent evaluation.  While he has issues with anger, he 
has been married for the past 34 years, and describes that he 
gets along with his wife, his extended family members, and 
his grandchildren.  His issues of survivor guilt and war 
memories have been chronicled in his PTSD support group and 
individual therapy sessions.  He attends group counseling 
sessions and individual therapy on a regular basis, and has 
done so for years.  He is on medication for treatment of 
PTSD.  In sum, the veteran's symptomatology is compatible 
with social impairment with deficiencies in most areas, 
including his symptoms of suicidal ideation and impaired 
impulse control (anger), reflective of the currently assigned 
rating of 70 percent, and no more, for his PTSD.  See 
38 C.F.R. § 4.7.  

The Board has also considered the issue of whether the 
veteran is entitled to a 70 percent evaluation prior to May 
16, 2000.  Based on the medical evidence reviewed, the Board 
finds it is unable to distinguish the psychiatric disorder 
from the filing of the claim for increased compensation 
benefits on July 29, 1999, to May 16, 2000 when the 70 
percent evaluation was made effective, and following that 
time.  As a result, the Board believes that the veteran is 
entitled to a 70 percent for his service-connected 
psychiatric disorder effective July 29, 2999, the day he 
filed his claim for increased rating.  

The evidence, however, has failed to demonstrate that the 
veteran exhibited total occupational and social impairment, 
due solely to his PTSD symptomatology from July 1999 to the 
present.  


Extraschedular Evaluations

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The RO provided the criteria under 38 C.F.R. § 3.321(b)(1), 
but did not grant entitlement to increased compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether the record raises a matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
It well to note that PTSD in and of itself has not been shown 
to markedly interfere with employment nor has it required 
frequent inpatient care.  

There is no basis upon which to refer the veteran's case to 
the Under Secretary or Director for consideration of 
extraschedular evaluation.  In any event, as noted earlier, 
the veteran has already been rated unemployable due to his 
service-connected disabilities.  


ORDER

Entitlement to a 70 percent evaluation, but no greater, for 
PTSD, effective from July 29, 1999 is granted, subject to 
regulations governing payment of monetary benefits.  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

